DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 12 August 2022, regarding application number 16/589,186.
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 August 2022 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-10 and 15-24 remain pending in the application. Claims 11-14 were cancelled. Claims 15-24 are new.
Response to Arguments
Applicant's arguments, see pages 8-13, filed 12 August 2022, with respect to the amendments made to the independent claims including “operate the virtual model displayed on the display device in response to a user's manipulation of the virtual model at a speed displayed with the virtual model” and overcoming the rejections under 35 USC § 102 and 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in further in view of newly cited reference Thomasson et al. (US 20170372139 A1). See full details below.
Applicant's arguments, see page 12, with respect to the Prideaux-Ghee reference in the rejections of claims 7 and 10 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant has made the following arguments:
“Further, in this Office Action, at page 18, lines 12 to 14, the Office has stated that "t(T)hus the orientation and position of the object relative to the camera which took the image is also known because the virtual and actual objects are aligned". In this regard, Applicant submits that the term "align" merely means that the orientations of the virtual and actual objects (models) are the same, and thus the term "align" does not teach or suggest or imply that the virtual and actual models are matched to each other, as claimed. 
Therefore, Applicant respectfully submits that Prideaux-Ghee does not disclose the feature of claims 7 and 10, "a processor configured to ... obtain at least one of relative position and orientation between the robot and the display device by using ... in a case where the object included in the actual environment and the virtual model ... are matched to each other".
Examiner respectfully disagrees because Prideaux-Ghee explicitly teaches "a processor configured to ... obtain at least one of relative position and orientation between the robot and the display device by using ... in a case where the object included in the actual environment and the virtual model ... are matched to each other" as discussed in the previous office action. See [0046] and [0050], especially [0050 “The orientation of the object in the image relative to the camera may be determined based on the features of the object identified in the image … Features of the object from the image and the 3D graphical model (from the DT) that match are aligned. That is, the 3D graphical model is oriented in 3D coordinate space so that its features align to identified features of the image. In a state of alignment with the object in the image, the 3D graphical model may be at specified angle(s) relative to axes in the 3D coordinate space. These angles(s) define the orientation of the 3D graphical model and, thus, also define the orientation of the object in the image relative to the camera that captured the image.”]. This paragraph explicitly states that features that match are aligned and the orientations of the aligned features are used to define the orientation of the object in the image relative to the camera. Therefore, Prideaux-Ghee teaches the argued claimed limitations and Prideaux-Ghee has been maintained in the rejections of claims 7 and 10.
Applicant’s arguments, see pages 13-14, with respect to new claims 15-24 being patentable have been fully considered, but they are not persuasive. New claims 15-24 are rejected under 35 U.S.C. 103. See full details below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (US 9919427 B1 and Guilbert hereinafter), in view of Thomasson et al. (US 20170372139 A1 and Thomasson hereinafter) 
Regarding Claims 1 and 9
Guilbert teaches a robot controller (see all Figs.; Col. 1, line 50 - Col. 2, line 19; Col. 4, lines 24-44) comprising:
a processor (see Fig. 1, processor(s) 102; Col. 4, lines 24-44) configured to
obtain relative position and orientation between a display device and a robot included in an actual environment (see Fig. 3, step 304; Col. 1, lines 21-33; Col. 3, lines 42-57; Col. 7, line 59 - Col. 8, line 25);
control the display device so that the display device displays a virtual model of at least one object of the robot, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Fig. 3, step 308; Figs 4B-6D, especially Figs. 6C-6D; Col. 4, lines 3-17; Col. 9, lines 11-26; Col. 12, line 20 - Col. 13, line 14);
operate the virtual model displayed on the display device (see: 
Col. 4, lines 3-16, especially “In additional examples, the display may include a virtual simulation of the robot's movement through a given trajectory or sequence of trajectory points. For instance, a virtual simulation may graphically illustrate how the robot motion will actually look within a particular workcell before the robot is commanded to physically move within the workcell.”;
Col. 8, line 53 – Col. 9, line 35, especially “…virtual trajectory points may be graphically displayed in a variety of ways, including … even as a virtual simulation of the robot moving through the points”; and 
Col. 12, line 50 - Col. 13, line 14); and
determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the processor, and using the relative position and orientation obtained by the processor (see:
Fig. 3, step 306; 
Col. 1, lines 21-49;
	Col. 4, lines 3-16, especially “In additional examples, the display may include a virtual simulation of the robot's movement through a given trajectory or sequence of trajectory points. For instance, a virtual simulation may graphically illustrate how the robot motion will actually look within a particular workcell before the robot is commanded to physically move within the workcell.”;
	Col. 8, line 26 - Col. 9, line 11;
Col. 9, lines 20-26, especially “For example, the presentation may be used by a user to preview where trajectory points will cause the robot to move before the user selects trajectory points and issues instructions to the robot to move to the selected trajectory points.”; and
Col. 12, lines 20-32.).
	Regarding claim 9, Guilbert further teaches a display (see Figs 4B-6D; Col. 1, lines 60-67; Col. 9, lines 11-35).
Guilbert is silent regarding operate the virtual model in response to a user's manipulation of the virtual model at a speed displayed with the virtual mode.
Thomasson teaches a robot controller (see all Figs.; [0008]-[0010]) comprising:
a processor (see Fig. 1, computing device 100; [0020]) configured to
control a display device so that the display device displays a virtual model of at least one object of the robot, a movable part of the robot, and a work target of the movable part (see Figs. 3-4 and 6, all; Fig. 5, steps 540-550; [0008], [0024] and [0031]-[0035]); and
operate the virtual model displayed on the display device in response to a user's manipulation of the virtual model (see Figs. 4A-4C and 6, all; Fig. 7, steps 730-750; [0010], [0035]-[0037], [0040] and [0049]-[0053]) at a speed displayed with the virtual model (see Figs. 4A-4C, all; [0040], especially [0040 "In the same or other embodiments, other types of information may be displayed proximate to one or more components of the robotic device, such as the speed of a particular component, the acceleration of a particular component, and/or the distance of a particular component from another object or location. For example, the path visualization application 112 could generate a graphical indicator 420 that displays the speed and/or acceleration of the end effector 232 and/or one or more joints of the robotic device when performing an operation."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Thomasson to Guilbert. That is, it would have been obvious to modify the robot controller of Guilbert to further be configured to operate the virtual model in response to a user's manipulation of the virtual model at a speed displayed with the virtual model, as taught by Thomasson. 
Thomasson teaches displaying graphical speed indicators of an end effector and joints of an operating virtual robot to facilitate teaching of a corresponding physical robot. A person having ordinary skill in the art would have been motivated to apply the same technique to Guilbert in order to attain the same results.
Application of the known technique taught by Thomasson to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller/display device, wherein the processor is configured to operate the virtual model displayed on the display device in response to a user's manipulation of the virtual model at a speed displayed with the virtual model. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Modified Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1),
Guilbert further teaches wherein the display device is a head-mounted display device or a mobile terminal, which has a camera configured to capture the actual environment, and a display configured to display an actual image obtained by the camera by capturing the actual environment in real time (see Col. 1, lines 21-33; Col. 3, lines 5-23).
Regarding Claim 3
Modified Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
Guilbert further teaches wherein the display device is a head-mounted display device (see Col. 1, lines 21-33; Col. 3, lines 5-23). 
Guilbert is silent regarding wherein the display device is a head-mounted display device having a transmissive display.
Thomasson teaches wherein the display device is a head-mounted display device having a transmissive display (see Fig. 1, head-mounted display device 122; [0020]-[0024], [0028], [0033] and [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Thomasson to modified Guilbert. That is, it would have been obvious to modify the display device of the robot controller of modified Guilbert to include a transmissive display, as taught by Thomasson. 
Thomasson teaches the display device having a transmissive display to cause content located behind a virtual robot to be at least partially visible. A virtual robot can be displayed on top of a physical robot so that the virtual robot appears as a “ghosted” version of the physical robot. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Thomasson to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the display device is a head-mounted display device having a transmissive display. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 4
Modified Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1),
Guilbert further teaches wherein the processor is configured to judge whether or not the robot can actually reach at least one of the position and orientation of the robot designated by at least one of the position and orientation of the virtual model operated by the processor by using at least one of the position and orientation of the virtual model and using the relative position and orientation obtained by the processor, and determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model in a case where the robot can actually reach at least one of the designated position and orientation of the robot (see Col. 8, lines 26-52).
Regarding Claim 15
Modified Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
Guilbert further teaches wherein the display device is configured to display information generated by a computer so that the information is overlapped with the actual environment or an actual image obtained by capturing the actual environment (see Figs 4B-6D, "display interface"; Col. 1, lines 60-67; Col. 3, lines 5-22; Col. 9, lines 11-35).
Thomasson additionally teaches wherein the display device is configured to display information generated by a computer so that the information is overlapped with the actual environment or an actual image obtained by capturing the actual environment (see Figs. 4A-4C, all; [0022], [0028], [0032]-[0033] and [0046]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (as modified by Thomasson) as applied to claim 1 above, and further in view of Zou et al. (WO 2019046559 A1 and Zou hereinafter).
Regarding Claim 5
Modified Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
Guilbert further teaches further comprising issuing instructions to the robot by using at least one of the position and orientation of the robot determined by the processor (see Col. 9, lines 11-26). Guilbert does not explicitly teach generating a motion program. That is, Guilbert is silent regarding wherein the processor is further configured to generate a motion program of the robot.
Zou teaches a robot controller (see Fig. 2; [0002] and [0004] in the attached reference WO_2019046559_A1) comprising:
a processor (Fig. 2, processing device 220) configured to
obtain relative position and orientation between a display device and a robot included in an actual environment (see [0025]-[0026] and [0030]);
control the display device so that the display device displays a virtual model of at least one object of the robot, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Fig. 3, "simulated robotic arm"; [0033]-[0036], [0038] and [0050]);
operate the virtual model displayed on the display device (see [0004] and [0038]-[0041]);
determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by processor (see [0004], [0038]-[0041] and [0051]); and
generate a motion program of the robot by using at least one of the position and orientation of the robot determined by the processor (see [0004], [0035], [0038]-[0040] and [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zou to modified Guilbert. That is, it would have been obvious to further modify the robot controller of modified Guilbert to further be configured to generate a motion program of the robot, as taught by Zou. 
Zou teaches generating a motion program for a robot based on user interactions with an Augmented Reality device as a simplified method which does not require the user to have high-level programming skills. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Zou to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the processor is configured to generate a motion program of the robot by using at least one of the position and orientation of the robot determined by the processor. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (as modified by Thomasson) as applied to claim 1 above, and further in view of Newman et al. (US 20210042992 A1 and Newman hereinafter).
Regarding Claim 6
Modified Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1), 
Guilbert further teaches wherein at least one of the robot and the display device is provided with a tracking unit configured to calculate the relative position and orientation (Col. 3, lines 42-57; Col. 8, lines 1-25). Guilbert does not explicitly teach tracking the relative position and orientation. That is, Guilbert is silent regarding wherein at least one of the robot and the display device is provided with a tracking unit configured to track the relative position and orientation.
Newman teaches a robot controller (see all Figs.; [0009]) comprising:
a processor (see [0009]) configured to
obtain relative position and orientation between the display device and an object included in the actual environment (see [0009]);
wherein at least one of the robot and the display device is provided with a tracking unit configured to track and calculate the relative position and orientation (see [0009], [0029] and [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Newman to modified Guilbert. That is, it would have been obvious to further modify the display device of the robot controller of modified Guilbert to further include a tracking unit configured to track and calculate the relative position and orientation, as taught by Newman. 
Newman teaches this known technique to continuously compute absolute and relative positions, thus accounting for movement of the display device. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Newman to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein at least one of the robot and the display device is provided with a tracking unit configured to track and calculate the relative position and orientation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7, 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert, in view of Thomasson and Prideaux-Ghee et al. (US 20190122435 A1 and Prideaux-Ghee hereinafter).
Regarding Claims 7 and 10
Guilbert teaches a robot controller (see all Figs.; Col. 1, line 50 - Col. 2, line 19; Col. 4, lines 24-44) comprising:
a processor (see Fig. 1, processor(s) 102; Col. 4, lines 24-44) configured to
control a display device so that the display device displays a virtual model of at least one object of a robot included in an actual environment, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Fig. 3, step 308; Figs 4B-6D, especially Figs. 6C-6D; Col. 4, lines 3-17; Col. 9, lines 11-26; Col. 12, line 20 - Col. 13, line 14);
operate the virtual model displayed on the display device (see: 
Col. 4, lines 3-16, especially “In additional examples, the display may include a virtual simulation of the robot's movement through a given trajectory or sequence of trajectory points. For instance, a virtual simulation may graphically illustrate how the robot motion will actually look within a particular workcell before the robot is commanded to physically move within the workcell.”;
Col. 8, line 53 – Col. 9, line 35, especially “…virtual trajectory points may be graphically displayed in a variety of ways, including … even as a virtual simulation of the robot moving through the points”; and 
Col. 12, line 50 - Col. 13, line 14); and
obtain at least one of relative position and orientation between the robot and the display device by using at least one of the position and orientation of the object included in the actual environment (see Fig. 3, step 304; Col. 1, lines 21-33; Col. 3, lines 42-57; Col. 7, line 59 - Col. 8, line 25; Col. 10, lines 24-48).
Regarding claim 10, Guilbert further teaches a display (see Figs 4B-6D; Col. 1, lines 60-67; Col. 9, lines 11-35).
Guilbert is silent regarding operate the virtual model in response to a user's manipulation of the virtual model at a speed displayed with the virtual mode.
Guilbert is additionally silent regarding obtain at least one of relative position and orientation between the robot and the display device by using at least one of the position and orientation of the object included in the actual environment in a case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other, or by using at least one of the position and orientation of the virtual model displayed on the display device in a case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other.
Thomasson teaches a robot controller (see all Figs.; [0008]-[0010]) comprising:
a processor (see Fig. 1, computing device 100; [0020]) configured to
control a display device so that the display device displays a virtual model of at least one object of a robot included in an actual environment, a movable part of the robot, and a work target of the movable part (see Figs. 3-4 and 6, all; Fig. 5, steps 540-550; [0008], [0024] and [0031]-[0035]); and
operate the virtual model displayed on the display device in response to a user's manipulation of the virtual model (see Figs. 4A-4C and 6, all; Fig. 7, steps 730-750; [0010], [0035]-[0037], [0040] and [0049]-[0053]) at a speed displayed with the virtual model (see Figs. 4A-4C, all; [0040], especially [0040 "In the same or other embodiments, other types of information may be displayed proximate to one or more components of the robotic device, such as the speed of a particular component, the acceleration of a particular component, and/or the distance of a particular component from another object or location. For example, the path visualization application 112 could generate a graphical indicator 420 that displays the speed and/or acceleration of the end effector 232 and/or one or more joints of the robotic device when performing an operation."]).
Prideaux-Ghee teaches a robot controller (see all Figs.; [0025]) comprising:
a processor (see Fig. 7, processing device(s) 415; [0083]) configured to
obtain at least one of relative position and orientation between an object and a display device by using at least one of the position and orientation of the virtual model displayed on the display device in a case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other (see [0046] and [0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Thomasson and Prideaux-Ghee to Guilbert. That is, it would have been obvious to modify the robot controller of Guilbert to further be configured to operate the virtual model in response to a user's manipulation of the virtual model at a speed displayed with the virtual model, as taught by Thomasson. It additionally would have been obvious to modify the robot controller of Guilbert to further be configured to obtain at least one of relative position and orientation between an object and the display device by using at least one of the position and orientation of the virtual model displayed on the display device in a case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other, as taught by Prideaux-Ghee. 
Thomasson teaches displaying graphical speed indicators of an end effector and joints of an operating virtual robot to facilitate teaching of a corresponding physical robot. Prideaux-Ghee teaches aligning a 3D virtual model of an object with an image of the actual object. The angles and orientation of the virtual model are known. Thus, the orientation and position of the object relative to the camera which took the image is also known because the virtual and actual objects are aligned. This process can continually be performed as the object moves relative to the camera to continuously calculate relative position and orientation. A person having ordinary skill in the art would have been motivated to apply the same techniques to Guilbert in order to attain the same results.
Application of the known techniques taught by Thomasson and Prideaux-Ghee to the robot controller taught by Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller/display device, wherein the processor is configured to operate the virtual model displayed on the display device in response to a user's manipulation of the virtual model at a speed displayed with the virtual model and to obtain at least one of relative position and orientation between an object and the display device by using at least one of the position and orientation of the virtual model displayed on the display device in a case where the object included in the actual environment and the virtual model displayed on the display device are matched to each other, or the object and the virtual model represented in the actual image on the display device are matched to each other. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 23
Modified Guilbert teaches the robot controller as set forth in claim 7 (as discussed above in claim 7), 
Guilbert further teaches wherein the display device is configured to display information generated by a computer so that the information is overlapped with the actual environment or an actual image obtained by capturing the actual environment (see Figs 4B-6D, "display interface"; Col. 1, lines 60-67; Col. 3, lines 5-22; Col. 9, lines 11-35).
Thomasson additionally teaches wherein the display device is configured to display information generated by a computer so that the information is overlapped with the actual environment or an actual image obtained by capturing the actual environment (see Figs. 4A-4C, all; [0022], [0028], [0032]-[0033] and [0046]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (as modified by Thomasson and Prideaux-Ghee) as applied to claim 7 above, and further in view of Zou.
Regarding Claim 8
Modified Guilbert teaches the robot controller as set forth in claim 7 (as discussed above in claim 7),
Guilbert is silent regarding wherein the processor is configured to obtain at least one of the relative position and orientation between the robot and the display device by further using a positional relationship between a coordinate system defined for the robot and a coordinate system defined for the display device.
Zou teaches wherein the processor is configured to obtain at least one of the relative position and orientation between the robot and the display device by further using a positional relationship between a coordinate system defined for the robot and a coordinate system defined for the display device (see [0026] and [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zou to modified Guilbert. That is, it would have been obvious to modify the robot controller of modified Guilbert to further obtain at least one of the relative position and orientation between the robot and the display device by further using a positional relationship between a coordinate system defined for the robot and a coordinate system defined for the display device, as taught by Zou. 
Zou teaches this known technique to generate an alignment between the robot coordinate system and the display device coordinate system and to use the alignment to generate robotic arm programming instructions based on user interactions. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Zou to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the processor is configured to obtain at least one of the relative position and orientation between the robot and the display device by further using a positional relationship between a coordinate system defined for the robot and a coordinate system defined for the display device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (as modified by Thomasson) as applied to claim 1 above, and further in view of Morey et al. (US 10414046 B1 and Morey hereinafter).
Regarding Claim 16
Modified Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1),
Guilbert is silent regarding wherein the virtual model is operated by a button displayed in a space near the virtual model.
Morey teaches a robot controller (see all Figs.; Col. 1, lines 20-40) comprising:
a processor (See Figs. 1-12, computing device 110; Col. 7, lines 37-55) configured to
control a display device so that the display device displays a virtual model of at least one object of the robot, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Figs. 6-12, robot device configurations 1-3; Col. 16, line 50 - Col, 18, line 18);
operate the virtual model displayed on the display device (see Fig. 10, all; Col. 17, line 17 - Col. 18, line 18) and
determine at least one of the position and orientation of the robot by using at least one of the position and orientation of the virtual model operated by the processor (see Figs. 11-13, all; Col. 20, lines 12-10),
wherein the virtual model is operated by a button displayed in a space near the virtual model (see Figs. 9 and 11, task simulations 922; Col. 17, lines 4-14 and 40-46).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Morey to modified Guilbert. That is, it would have been obvious to modify the robot controller of modified Guilbert to operate the virtual model by a button displayed in a space near the virtual model, as taught by Morey. 
Morey teaches using a button to test simulations of a variety of robot configurations performing a variety of tasks. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Morey to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the virtual model is operated by a button displayed in a space near the virtual model. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Modified Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1),
Guilbert is silent regarding wherein the virtual model selected and dragged from an image representing a list or menu of virtual models is displayed on the display device at a specified position in the actual environment or an actual image obtained by capturing the actual environment.
Morey teaches wherein the virtual model selected and dragged from an image representing a list or menu of virtual models is displayed on the display device at a specified position in the actual environment or an actual image obtained by capturing the actual environment (see Fig. 6, configuration selection window 600; Fig. 10, simulation 1010; Col. 11, lines 31-37; Col. 13, lines 25-54; Col. 17, line 40 - Col. 18, line 18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Morey to modified Guilbert. That is, it would have been obvious to modify the robot controller of modified Guilbert to include an image representing a list or menu of virtual models, wherein the virtual model selected and dragged is displayed on the display device at a specified position in the actual environment or an actual image obtained by capturing the actual environment, as taught by Morey. 
Morey teaches a list of a plurality of configurations of virtual robot models for selection. The user selects an appropriate virtual robot model from the list to accomplish desired tasks. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Morey to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the virtual model selected and dragged from an image representing a list or menu of virtual models is displayed on the display device at a specified position in the actual environment or an actual image obtained by capturing the actual environment. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 20
Modified Guilbert teaches the robot controller as set forth in claim 18 (as discussed above in claim 18),
Guilbert is silent regarding wherein after a positional relationship between the movable part and the article or the work target is determined by the processor, the virtual model placed in the positional relationship is displayed in the image representing the list or menu of virtual models.
Morey teaches wherein after a positional relationship between the movable part and the article or the work target is determined by the processor, the virtual model placed in the positional relationship is displayed in the image representing the list or menu of virtual models (see Fig. 6, robot configurations 1-3 and Figs 11-12; Col. 13, lines 25-54; Col. 18, lines 1-58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Morey to modified Guilbert. That is, it would have been obvious to modify the robot controller of modified Guilbert to display the virtual model in the image representing the list or menu of virtual models after a positional relationship between the movable part and the article or the work target is determined, as taught by Morey. 
Morey teaches displaying details of a plurality of configurations of virtual robot models for selection. The user selects an appropriate virtual robot model from the list to accomplish desired tasks. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Morey to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein after a positional relationship between the movable part and the article or the work target is determined by the processor, the virtual model placed in the positional relationship is displayed in the image representing the list or menu of virtual models. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 21
Modified Guilbert teaches the robot controller as set forth in claim 18 (as discussed above in claim 18),
Guilbert is silent regarding wherein the virtual model defined by the user as a model which can involve the object is displayed in the image representing the list or menu of virtual models.
Morey teaches wherein the virtual model defined by the user as a model which can involve the object is displayed in the image representing the list or menu of virtual models (see Fig. 6, robot configurations 1-3; Col. 13, lines 25-54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Morey to modified Guilbert. That is, it would have been obvious to modify the robot controller of modified Guilbert to display the virtual model defined by the user in the image representing the list or menu of virtual models, as taught by Morey. 
Morey teaches displaying details of a plurality of configurations of virtual robot models for selection. The user selects an appropriate virtual robot model from the list to accomplish desired tasks. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Morey to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the virtual model defined by the user as a model which can involve the object is displayed in the image representing the list or menu of virtual models. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (as modified by Thomasson) as applied to claim 1 above, and further in view of Kamoi et al. (US 20160158937 A1 and Kamoi hereinafter).
Regarding Claim 17
Modified Guilbert teaches the robot controller as set forth in claim 1 (as discussed above in claim 1),
Guilbert is silent regarding wherein the virtual model is displayed with information that represents a tool coordinate system.
Kamoi teaches a robot controller (see all Figs. [0009]) comprising:
a processor (see Fig. 1, controller 14; [0026]) configured to
obtain relative position and orientation between a display device and a robot included in an actual environment (see [0009] and [0029]);
control the display device so that the display device displays a virtual model of at least one object of the robot, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Fig. 1, image models 24; [0028]-[0029] and [0031]); and
operate the virtual model displayed on the display device (see [0029]),
wherein the virtual model is displayed with information that represents a tool coordinate system (see Figs. 1 and 3, parameters X,Y,Z,W,P,R; [0029] and [0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kamoi to modified Guilbert. That is, it would have been obvious to modify the robot controller of modified Guilbert to display the virtual model with information that represents a tool coordinate system, as taught by Kamoi. 
Kamoi teaches displaying a coordinate system, where the tool center point is determined as the origin. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Kamoi to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the virtual model is displayed with information that represents a tool coordinate system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (as modified by Thomasson and Morey) as applied to claim 18 above, and further in view of Jules et al. (US 9393699 B1 and Jules hereinafter).
Regarding Claim 19
Modified Guilbert teaches the robot controller as set forth in claim 18 (as discussed above in claim 18),
Guilbert is silent regarding wherein an image representing a list or menu of virtual models is displayed in response to the user directing the display device toward the robot.
Jules teaches a robot controller (see all Figs.; Col. 1, lines 22-43) comprising:
a processor (see Fig. 1, processor(s) 102; Col. 5, lines 46-65) configured to
obtain relative position between a display device and a robot included in an actual environment (see Fig. 5, step 502; Col. 11, lines 56-61); and
determine at least one of the position and orientation of the robot (see Fig. 5, step 510; Col. 10, lines 23-37),
wherein an image representing a list or menu of virtual models is displayed in response to the user directing the display device toward the robot (see Fig. 2, robot icons 210a-210b; Fig. 5, steps 502-504; Col. 3, line 58 - Col. 4, line 13; Col. 7, lines 26-45; especially Col. 3, line 58 - Col. 4, line 13 "After receiving some form of indication that a robotic device or control system of the robotic device is within a possible communication range of the computing device, the computing device may provide an alert, such as a visual alert on a graphical interface (e.g., screen) of the computing device to the user ...  For example, the computing device may be configured to provide a drop-down menu via the graphical interface displaying the different options of robotic devices available for controlling. Similarly, the computing device may be configured to provide other graphical interface options for a user to pick which robotic device or devices to establish control with.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Jules to modified Guilbert. That is, it would have been obvious to modify the robot controller of modified Guilbert to display an image representing a list or menu of virtual models in response to the user directing the display device toward the robot, as taught by Jules. 
Jules teaches displaying available robots located within a threshold distance of the display device to indicate that the display device is capable of engaging in wireless communication with the robots. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Jules to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein an image representing a list or menu of virtual models is displayed in response to the user directing the display device toward the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (as modified by Thomasson and Morey) as applied to claim 18 above, and further in view of Zou.
Regarding Claim 22
Modified Guilbert teaches the robot controller as set forth in claim 18 (as discussed above in claim 18),
Guilbert is silent regarding wherein the user's manipulation of the virtual model includes at least one of (a) a gesture motion of the user or (b) turning of the user's gaze on the virtual model and a subsequent gesture motion of the user to air-tap, drag-and- drop or pinch the work target of the virtual model by fingers.
Zou teaches wherein the user's manipulation of the virtual model includes at least one of (a) a gesture motion of the user or (b) turning of the user's gaze on the virtual model and a subsequent gesture motion of the user to air-tap, drag-and- drop or pinch the work target of the virtual model by fingers (see [0023], [0040] and [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Zou to modified Guilbert. That is, it would have been obvious to modify the robot controller of modified Guilbert to further manipulate the virtual model by a gesture motion of the user, as taught by Zou. 
Zou teaches a user performing a variety of gestures such as using their fingers or gazing to facilitate teaching the virtual robot model. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Zou in order to attain the same results.
Application of the known technique taught by Zou to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the user's manipulation of the virtual model includes at least one of (a) a gesture motion of the user or (b) turning of the user's gaze on the virtual model and a subsequent gesture motion of the user to air-tap, drag-and- drop or pinch the work target of the virtual model by fingers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (as modified by Thomasson and Prideaux-Ghee) as applied to claim 7 above, and further in view of Morey.
Regarding Claim 24
Modified Guilbert teaches the robot controller as set forth in claim 7 (as discussed above in claim 7),
Guilbert is silent regarding wherein the virtual model selected and dragged from an image representing a list or menu of virtual models is displayed on the display device at a specified position in the actual environment or the actual image.
Morey teaches a robot controller (see all Figs.; Col. 1, lines 20-40) comprising:
a processor (see Figs. 1-12, computing device 110; Col. 7, lines 37-55) configured to
control a display device so that the display device displays a virtual model of at least one object of a robot included in an actual environment, a movable part of the robot, an article supported by the movable part, and a work target of the movable part (see Figs. 6-12, robot device configurations 1-3; Col. 16, line 50 - Col, 18, line 18); and
operate the virtual model displayed on the display device (see Fig. 10, all; Col. 17, line 17 - Col. 18, line 18),
wherein the virtual model selected and dragged from an image representing a list or menu of virtual models is displayed on the display device at a specified position in the actual environment or the actual image (see Fig. 6, configuration selection window 600; Fig. 10, simulation 1010; Col. 11, lines 31-37; Col. 13, lines 25-54; Col. 17, line 40 - Col. 18, line 18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Morey to modified Guilbert. That is, it would have been obvious to modify the robot controller of modified Guilbert to include an image representing a list or menu of virtual models, wherein the virtual model selected and dragged is displayed on the display device at a specified position in the actual environment or an actual image obtained by capturing the actual environment, as taught by Morey. 
Morey teaches a list of a plurality of configurations of virtual robot models for selection. The user selects an appropriate virtual robot model from the list to accomplish desired tasks. A person having ordinary skill in the art would have been motivated to apply the same technique to modified Guilbert in order to attain the same results.
Application of the known technique taught by Morey to the robot controller taught by modified Guilbert would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot controller, wherein the virtual model selected and dragged from an image representing a list or menu of virtual models is displayed on the display device at a specified position in the actual environment or an actual image obtained by capturing the actual environment. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                          
 /KHOI H TRAN/ Supervisory Patent Examiner, Art Unit 3664